In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-20-00290-CV
           ___________________________

TIE LASATER AND KEYCITY CAPITAL, LLC, Appellants

                           V.

           COREY THOMPSON, Appellee



        On Appeal from the 141st District Court
                Tarrant County, Texas
            Trial Court No. 141-315027-20


          Before Kerr, Birdwell, and Bassel, JJ.
         Memorandum Opinion by Justice Kerr
                               MEMORANDUM OPINION

        Tie Lasater and KeyCity Capital, LLC attempt to appeal from the trial court’s

final judgment granting appellee Corey Thompson’s motion to dismiss under the

Texas Citizens Participation Act (TCPA), ordering that they take nothing on their

claims, and awarding Thompson attorney’s fees. See Tex. Civ. Prac. & Rem. Code

Ann. §§ 27.001–.011. Thompson has moved to dismiss this appeal for want of

jurisdiction, arguing that Lasater and KeyCity Capital’s notice of appeal was untimely.

As explained below, we agree with Thompson, and we will thus grant his motion and

dismiss this appeal. See Tex. R. App. P. 42.3(a), 43.2(f).

        Under TCPA Section 27.008(b), “[a]n appellate court shall expedite an appeal or

other writ, whether interlocutory or not, from a trial court order on a motion to dismiss a legal action

under Section 27.003 or from a trial court’s failure to rule on that motion in the time

prescribed by Section 27.005.” Tex. Civ. Prac. & Rem. Code Ann. § 27.008(b)

(emphasis added). Appeals that are statutorily required to be expedited are accelerated

appeals. Tex. R. App. P. 28.1(a). In an accelerated appeal, a notice of appeal must be

filed within 20 days after the date the judgment or order is signed or within 35 days, if

a motion to extend time has been filed. See Tex. R. App. P. 26.1(b), 26.3, 28.1(b).

Filing a new-trial motion, any other posttrial motion, or a request for findings of fact

will not extend the time to perfect an accelerated appeal. Tex. R. App. P. 28.1(b).

Absent a timely filed notice of appeal or extension request, we lack jurisdiction. See



                                                   2
Tex. R. App. P. 2, 25.1(b), 26.1, 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex.

1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

      Here, Thompson moved to dismiss Lasater and KeyCity Capital’s claims under

the TCPA. See Tex. Civ. Prac. & Rem. Code Ann. § 27.003. After the trial court

granted the motion, Lasater and KeyCity Capital requested findings of fact and

conclusions of law, and Thompson moved for court costs and attorney’s fees under

the TCPA. See id. § 27.009(a) (requiring trial court to award court costs and reasonable

attorney’s fees to successful TCPA movant). On July 1, 2020, the trial court signed a

final judgment granting Thompson’s TCPA motion, ordering that Lasater and

KeyCity Capital take nothing on their claims, and awarding Thompson his attorney’s

fees. 1 On July 29, 2020, Lasater and KeyCity Capital moved for reconsideration,

which the trial court denied. Lasater and KeyCity Capital then filed their notice of

appeal on September 14, 2020.



      1
         Although Thompson was entitled to a court-costs award under the TCPA, see
Tex. Civ. Prac. & Rem. Code Ann. § 27.009(a), the trial court’s final judgment does
not award court costs. But that does not affect the judgment’s finality. When, as here,
“there has not been a conventional trial on the merits,” a judgment is final and
appealable if it actually disposes of all claims and all parties or if it “clearly and
unequivocally” states that it does. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex.
2001). A phrase such as “[t]his judgment finally disposes of all parties and all claims
and is appealable” unequivocally expresses an intent to finally dispose of a case. Id. at
206. The judgment here contains this language and is thus final. See In re Elizondo,
544 S.W.3d 824, 828–29 (Tex. 2018) (orig. proceeding) (explaining that if an order’s
finality language is clear and unequivocal, an appellate court does not examine the
record to determine finality).


                                            3
      Because the trial court’s final judgment was final and appealable, the appellate

timetables began on the date the trial court signed the judgment—July 1, 2020.

Accelerated timetables apply to this appeal because it is an appeal from an “order on a

motion to dismiss a legal action under Section 27.003.” Id. § 27.008(b); see Flynn v.

Gorman, No. 02-16-00131-CV, 2016 WL 4699198, at *1 (Tex. App.—Fort Worth

Sept. 8, 2016, no pet.) (per curiam) (mem. op.) (“[S]ection 27.008(b) of the civil

practice and remedies code provides that appeals from trial court orders on motions

to dismiss under the TCPA are expedited, whether interlocutory or not.”); see, e.g.,

Deepwell Energy Servs., LLC v. Aveda Transp. & Energy Servs., No. 11-20-00067-CV,

2020 WL 1625522, at *2 (Tex. App.—Eastland Apr. 2, 2020, pet. denied) (per curiam)

(mem. op.); Connor v. Stephenson, No. 03-18-00750-CV, 2018 WL 6816829, at *2 (Tex.

App.—Austin Dec. 28, 2018, pet. denied) (mem. op.); Kim v. Kim, No. 05-16-01508-

CV, 2017 WL 1281397, at *1 (Tex. App.—Dallas Apr. 6, 2017, pet. denied) (mem.

op.); Roll-N-Rock, Inc. v. Patison, No. 05-15-00164-CV, 2015 WL 5098520, at *1 (Tex.

App.—Dallas Aug. 31, 2015, no pet.) (mem. op.); see also Jennings v. WallBuilder

Presentations, Inc., 378 S.W.3d 519, 524 (Tex. App.—Fort Worth 2012, pet. denied)

(noting, under the 2011 version of Section 27.008(b), that subsection (b)’s plain

language and meaning “require expedited consideration by an appellate court of any

appeals . . . from a trial court’s ruling on a motion to dismiss filed under chapter 27,

whether interlocutory or not” (emphasis added)). Lasater and KeyCity Capital’s notice

of appeal was thus due on July 21, 2020, 20 days after the date the judgment was

                                           4
signed or, if a timely extension motion had been filed, August 5, 2020. See Tex. R.

App. P. 26.1(b), 26.3, 28.1(b). But Lasater and KeyCity Capital did not file their notice

of appeal until September 14, 2020.

      Lasater and KeyCity Capital argue in their response to Thompson’s dismissal

motion that Section 27.008(b)’s phrase “a trial court order on a motion to dismiss”

should be interpreted to mean an order denying a TCPA dismissal motion, and for

this reason, only appeals from interlocutory orders denying TCPA dismissal motions

are accelerated. Tex. Civ. Prac. & Rem. Code Ann. § 27.008(b). But Section

27.008(b)’s plain language does not support this interpretation. Any appeal—“whether

interlocutory or not”—from a trial-court order on a TCPA dismissal motion is

expedited and is thus accelerated.2 Id.; see Tex. R. App. P. 28.1(a); see also Flynn,

2016 WL 4699198, at *1; Jennings, 378 S.W.3d at 524. We are not alone in this

interpretation; several of our sister courts have construed Section 27.008(b) this way.

See, e.g., Deepwell Energy Servs., 2020 WL 1625522, at *2; Connor, 2018 WL 6816829, at

*2; Kim, 2017 WL 1281397, at *1; Roll-N-Rock, Inc., 2015 WL 5098520, at *1.

      Alternatively, Lasater and KeyCity Capital ask us to grant them an extension of

time to file their notice of appeal because their “late filing was the result of mistake or

      2
       A party may appeal from an interlocutory order denying a TCPA dismissal
motion. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(12). But “only upon final
judgment” can a party appeal from an interlocutory order granting a TCPA motion.
Roll-N-Rock, Inc., 2015 WL 5098520, at *1 (citing Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(12); Shankles v. Gordon, No. 05-14-01444-CV, 2015 WL 3454429, at
*1 (Tex. App.—Dallas June 1, 2015, no pet.) (mem. op.)).


                                            5
miscalculation and was not intentional or the result of conscious indifference.” They

argue that to “limit, restrict, and effectively deny [their] right of appeal retroactively

based on a new interpretation of a statute would be a violation of their due process

rights under the United States and Texas Constitutions.” But our interpretation is not

new. See Flynn, 2016 WL 4699198, at *1; Jennings, 378 S.W.3d at 524; see, e.g., Deepwell

Energy Servs., 2020 WL 1625522, at *2; Connor, 2018 WL 6816829, at *2; Kim,

2017 WL 1281397, at *1; Roll-N-Rock, Inc., 2015 WL 5098520, at *1. And while the

result here is harsh, the Texas Rules of Appellate Procedure prohibit us from

suspending the rules “to alter the time for perfecting an appeal in a civil case.” Tex. R.

App. P. 2.

       Because Lasater and KeyCity Capital’s notice of appeal was untimely, we lack

jurisdiction over this appeal and must dismiss it. See Tex. R. App. P. 42.3(a); In re

D.A., 02-15-00346-CV, 2015 WL 9244637, at *1 (Tex. App.—Fort Worth Dec. 17,

2015, no pet.) (mem. op.) (“The time for filing a notice of appeal is jurisdictional in

this court, and absent a timely-filed notice of appeal or extension request, we must

dismiss the appeal.”). We thus grant Thompson’s dismissal motion and dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                        /s/ Elizabeth Kerr
                                                        Elizabeth Kerr
                                                        Justice

Delivered: February 4, 2021

                                             6